After trial of this action for separation by wife against husband on the ground of cruelty, the court found that “The plaintiff has duly proven the material allegations of the complaint” and awarded $20 a week alimony beginning December 7, 1949, and a counsel fee of $75, the matter of temporary alimony and counsel fees having been reférred to the trial court for determination. Defendant husband appeals from the judgment, and plaintiff wife cross-appeals from those parts of the judgment which allow her only $75 as and for a counsel fee and fails to allow costs and disbursements. Judgment modified on the law and the facts by striking figures “ 1949 ” (which eoneededly is a typographical error) from the second ordering paragraph and substituting therefor the figures “1950”; and by striking out the words and *953figures “ Seventy-five ($75.00) ” from the third ordering paragraph and substituting therefor the words and figures “ Two Hundred ($200) ”. As so modified the judgment is unanimously affirmed, with costs to plaintiff. In our opinion, the amount of counsel fee awarded was inadequate. Present — Cars-well, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ.